DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 12/3/2021. Claims 1-9, 12-15, 21-23 & 25-28 are pending in this application. Claims 10, 11, 16-20 & 24 are canceled. 
Allowable Subject Matter
2.	Claims 1-9, 12-15, 21-23 & 25-28 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the steps of dividing the laser beam into a plurality of laser beams separated from each other by passing the laser beam through a reticle; shaping the plurality of laser beams into a plurality of patterned beams having patterns shaped corresponding to the alignment marks; and projecting the plurality of patterned beams directly onto a semiconductor wafer, so as to simultaneously form a plurality of alignment marks in the semiconductor wafer, wherein each of the plurality of alignment marks has alignment lines with tapered end portions from a top view, as in the context of claim 1; 
the steps of providing a beam splitter to divide the laser beam into a first laser beam and a second laser beam traveling in different directions, wherein providing the beam splitter comprises providing a reticle; providing a reflecting element to redirect at least one of the first laser beam or the second laser beam, so that the first laser beam and the second laser beam travel in the same direction; providing a pattern shaping element to shape the claim 9; and 
the steps of projecting the plurality of patterned beams directly onto a semiconductor wafer, so as to simultaneously form a plurality of alignment marks in the semiconductor wafer, wherein each of the plurality of alignment marks comprises: two sets of first alignment lines arranged in a first direction and disposed diagonally symmetrical to a central pattern; and two sets of second alignment lines arranged in a second direction different from the first direction and disposed diagonally symmetrical to the central pattern, wherein projecting the plurality of patterned beams directly onto the semiconductor wafer produces the first and second alignment lines having tapered end portions from a top view, as in the context of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/7/21